Barnes, Judge.
J. R., a fifteen-year-old minor, appeals from his adjudication of delinquency for molesting a ten-year-old girl in violation of OCGA § 16-6-4, contending insufficient evidence supports his adjudication of delinquency and that the trial court erred by failing to consider evidence submitted in his defense. For reasons that follow, we affirm.
1.
In considering a challenge to the sufficiency of the evidence supporting an adjudication of delinquency, we construe the *334evidence and every inference from the evidence in favor of the juvenile court’s adjudication to determine if a reasonable finder of fact could have found, beyond a reasonable doubt, that the juvenile! ] committed the acts charged. [Cits.]
Decided February 28, 2001.
Carlton K. Nelson III, for appellant.
Ralph M. Walke, District Attorney, Judson Green IV, Assistant District Attorney, for appellee.
In the Interest of R. L. W., 225 Ga. App. 253, 254 (2) (483 SE2d 361) (1997). See also Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Viewed in this light, the record shows that J. R. fondled a ten-year-old girl who was spending the night with his sister. The victim testified that she awoke to find J. R. “feeling all over me.” He touched her breast underneath her shirt and touched her “privates” on the outside of her pants. Three other witnesses testified that the victim told them a similar account a few days later.
We find this evidence sufficient to support J. R.’s delinquency adjudication under the standard set forth in Jackson v. Virginia, supra.
2. In his remaining enumeration of error, J. R. contends the trial court erred because it allegedly struck a defense witness’s testimony that the victim was an untruthful child. We find no merit in this contention because the record shows only that the trial court, appropriately, refused to consider a specific instance of the victim’s misconduct. See OCGA § 24-9-84.

Judgment affirmed.


Smith, P. J., and Phipps, J., concur.